As filed with the Securities and Exchange Commission on March 18, 2014 RegistrationNo. 001-36246 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OIS Accommodations SpinCo Inc. (Exact name of registrant as specified in its charter) Delaware 46-3831207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Three Allen Center, 333 Clay Street, Suite 4980, Houston, Texas (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (713) 652-0582 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which
